                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE CHAVEZ, et al.,                               Case No. 17-md-02777-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER RE SETTLEMENT MASTER
                                   9             v.

                                  10     FCA US LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In light of the delay in resolving the United States’ case against the FCA defendants, the

                                  14   Court hereby orders the Settlement Master to engage directly with the parties and employ his best

                                  15   effort in facilitating settlement negotiations, including terms of any monetary relief. The parties

                                  16   are ordered fully to cooperate and communicate with the Settlement Master in regard thereto.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: November 28, 2018

                                  21

                                  22                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
